                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

SHEILA KNEPFLE,

             Plaintiff,
v.                                              Case No. 8:18-cv-543-T-KKM-CPT

J&P CYCLES, LLC, et al.

          Defendants.
_______________________________________/

                                     ORDER

      Defendants J&P Cycles, LeMans Corporation, and HJC move for summary

judgment on all of Plaintiff Sheila Knepfle’s claims. (Doc. 186). Knepfle opposes the

defendants’ motion. (Doc. 193).

      In a separate order, the Court granted the defendants’ motion to exclude

Knepfle’s proffered expert John Lloyd. (Doc. 247). Now, in their motion for summary

judgment, the defendants argue that Knepfle cannot establish a genuine issue of

material fact on defect and causation without an expert to opine on those elements.

(Doc. 186 at 3–4). As a result, the defendants conclude that the Court should grant

summary judgment in their favor.

      In a one-page response—unaccompanied by a legal memorandum—to the

defendants’ motion for summary judgment, Knepfle argues that summary judgment is

inappropriate because “there is no basis to strike Dr. Lloyd’s opinions.” (Doc. 193).

Because she put forth no other argument about why the Court should not grant
summary judgment in the defendants’ favor if the Court excludes Lloyd’s opinion,

Knepfle waived any other argument. See Lambeth v. Three Lakes Corp., 478 F. Supp. 3d

1347, 1354 n.7 (N.D. Ga. 2020) (Ross, J.) (finding an argument put forth in a motion

for summary judgment conceded because the opposing party never responded to that

argument). Perhaps more telling, at the Daubert hearing on Lloyd’s proffered expert

testimony, Knepfle’s counsel conceded that, without his testimony on the alleged defect

in the Nomad helmet’s double D-rings system, her case is effectively over.

       Summary judgment is appropriate if no genuine dispute of material fact exists

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

The moving party can show that no genuine dispute of material fact exists by showing

“that there is an absence of evidence to support the nonmoving party’s case.” Celotex

Corp. v. Catrett, 477 U.S. 317, 325 (1986). To overcome summary judgment, the

opposing party must point to evidence in the record showing that a genuine issue for

trial exists. Id. at 323.

       In this products-liability action, Knepfle brings claims against the defendants for

strict liability, negligence, and “negligent performance of voluntarily undertaken post-

sale duty to warn.” (Doc. 46, ¶¶35–103). Each of her claims relies on establishing an

alleged design defect in the Nomad helmet, specifically its retention system (including

its straps and the double D-rings clasp). See id.

       To succeed in a design defect claim under Florida law, the plaintiff must show

that “(1) a defect existed in the product, (2) the defect caused the injury, and (3) the

                                             2
defect in the product existed at the time the product left the possession of the

manufacturer.” See Cooper v. Old Williamsburg Candle Corp., 653 F. Supp. 2d 1220, 1223

(M.D. Fla. 2009) (Covington, J.). Whether under a negligence or strict liability theory, a

plaintiff must “provide expert testimony [opining] that the product was defective and

evidence that the product caused the injury of which she complains.” Blinn v. Smith &

Nephew Richards, Inc., 55 F. Supp. 2d 1353, 1361 (M.D. Fla. 1999) (Kovachevich, J.); see

also Savage v. Danek Medical, Inc., 31 F. Supp. 2d 980, 983 (M.D. Fla. 1999) (Lazzara, J.)

(“A defect must be proven by expert testimony.”); Worsham v. A.H. Robins Co., 734 F.2d

676, 685 n.8 (11th Cir. 1984) (“[E]xpert testimony is often required to establish

defective design of a product.”).

       The Court excluded Lloyd’s proffered testimony because his methodology for

arriving at his opinion about the alleged design defect in the Nomad helmet is

unreliable. (Doc. 247). And Knepfle points to no other expert who will testify about

the alleged defect in the Nomad helmet. See Celotex, 477 U.S. at 323 (“[T]he nonmoving

party [must] make a sufficient showing on an essential element of her case with respect

to which she has the burden of proof.”). As a result, the defendants are entitled to

summary judgment on Knepfle’s claims. See also Payne v. C.R. Bard, Inc., 606 F. App’x

940, 944–45 (11th Cir. 2015) (affirming summary judgment where the district court

excluded the plaintiff’s only proffered expert who would have testified about product’s

alleged defect.).

       The following is ORDERED:

                                            3
1.   The defendants’ motion for summary judgment (Doc. 186) is

     GRANTED.

2.   HJC’s motion for summary judgment for lack of personal jurisdiction

     (Doc. 187) and Knepfle’s motion for extension of time to file a response

     to that motion (Doc. 235) are DENIED as moot.

3.   The Clerk is directed to (1) enter judgment for the HJC Corporation,

     LeMans Corporation, and J&P Cycles, LLC, against Knepfle on all counts,

     (2) to terminate all pending motions, and (3) to close the case.

DONE in Tampa, Florida, on May 7, 2021.




                                   4
